Citation Nr: 0827947	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-41 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for polyneuropathy as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for polyneuropathy as 
a result of herbicide exposure.  The veteran testified before 
the Board at a hearing that was held at the RO in April 2006.  
In September 2007, the Board remanded the claim for 
additional development.

In correspondence received in July 2008, the veteran applied 
to reopen his previously denied claim of entitlement to 
service connection for hearing loss, and raised new claims of 
entitlement to service connection for arthritis in his 
shoulders, elbows, and hands.  The Board refers these claims 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 2008, the veteran was notified that the Judge before 
whom he had testified in April 2006 was no longer employed by 
the Board.  He was offered an additional opportunity to 
testify before the Board.  In a statement received in July 
2008, the veteran requested an additional hearing to be held 
via videoconference at the RO in Little Rock, Arkansas.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing in connection 
with his appeal to be held at the RO in 
Little Rock, Arkansas.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




